DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/566,122 filled on 09/10/2019.
Claims 1-19 are presented for examination.

Claim Objections
Claim 3 is objected to because of the following informalities:
a)	Regarding claim 3, the phrase “The m ethod” to be corrected as “The . Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 1-3 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “100” to be labeled as “lateral vehicle control system 100”,  the reference number 76 to be labeled with “wheel speed sensor(s) 76”, the reference number 306 in Fig. 3 to be labeled with “determine if the vehicle is in “a feasible area” or “not in a feasible area”, the reference number 310 in Fig. 3 to be labeled with “calculate a commanded road wheel angle”, etc.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 4 and 13 cite the phrase "predetermined fixed distance". The specification, filed on 09/10/2019, includes no description of the predetermined fixed distance. It simply cites a predetermined fixed distance without defining a limit and any particulars.  Therefore, claims 4 and 13 do not satisfy the written description requirement.
Claim 8 cites the phrase "predetermined update rate". The specification, filed on 09/10/2019, includes no description of the update rate. It simply cites an update rate without defining a limit and any particulars.  Therefore, claim 8 does not satisfy the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 cites the limitation “are repeated at a predetermined update rate”, which renders the claim indefinite because it is not clear which steps are to be repeated. 
Claim 9 is also rejected by the virtue of dependency on rejected claim 8.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A method for providing low speed lateral steering control”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
Yes. The claim 1 recites the limitations of “obtaining a desired final vehicle position relative to a current vehicle position; calculating, by one or more data processors, a target vehicle position based on the current vehicle position and the desired final vehicle position; calculating, by the one or more data processors, a road wheel angle command value based on the target vehicle position; determining, by the one or more data processors, a control signal based on the calculated road wheel command value; and providing the control signal to a steering controller”. The highlighted elements are considered to be directed to mental processes and/or mathematical exception.  Obtaining a desired final vehicle position encompasses a mental calculation or an observation. Calculating, a target vehicle position and calculating, by the one or more data processors, a road wheel angle command value and determining, by the one or more data processors, a control signal based on the calculated road wheel command value encompasses mental calculation and/or mathematical manipulation. The limitation of providing the control signal is a step directed to the abstraction of certain method of organizing human activity.

Step 2A—Prong 2:  Practical Application-No
	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
Claim 1 recites additional element of data processors. According to the specification, data processor(s) is/are identified as a general purpose CPU (see Fig. 2) such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The computer is recited at a high level of generality and merely automates the “obtaining”, “calculating”, “determining” steps. The generically recited data processor merely describes how to generally “apply” the otherwise mental processes using a generic or general‐purpose processor.
Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “providing the control signal to a steering controller” is also directed to extra-solution activity of sending a signal. This step could also amount to mere data outputting which is a form of insignificant extra-solution activity, see MPEP2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B: Inventive Concept-No

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Analysis (Claim 10)
Step 1: Statutory Category-Yes
The claim 10 is directed to "An automotive vehicle”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 10 recites the limitations of: the controller configured to: obtain a desired final vehicle position relative to a current vehicle position;
calculate, by one or more data processors, a target vehicle position based on the current vehicle position and the desired final vehicle position;
calculate by the one or more data processors, a road wheel angle command value based on the target vehicle position;
determine, by the one or more data processors, a control signal based on the calculated road wheel command value; and provide the control signal to the steering system. The highlighted elements are considered to be directed to mental processes and/or mathematical exception.  Obtain a desired final vehicle position encompasses a mental calculation or an observation. Calculate, a target vehicle position and calculate, by the one or more data processors, a road wheel angle command value and determine by the one or more data processors, a control signal based on the calculated road wheel command value encompasses mental calculation and/or mathematical manipulation. The limitation of provide the control signal is a step directed to the abstraction of certain method of organizing human activity.

Step 2A—Prong 2:  Practical Application-No
	   Claims 10 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 10 recites additional element of controller and data processors. According to the specification, data processor(s) or controller(s) is identified as a general purpose CPU (see Fig. 2) such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The computer is recited at a high level of generality and merely automates the “obtain”, “calculate”, “determine” steps. The generically recited data processors or controller merely describes how to generally “apply” the otherwise mental processes using a generic or general‐purpose processor or controller.
Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “provide the control signal to a steering controller” is also directed to extra-solution activity of sending a signal. This step could also amount to mere data outputting which is a form of insignificant extra-solution activity, see MPEP2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B: Inventive Concept-No
Claims 10 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Analysis (Claim 18)
Step 1: Statutory Category-Yes
The claim 18 is directed to "A controller”.  
Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 18 recites the limitations of: the controller comprising a processor and a non-transitory computer-readable medium containing instructions that, when executed, perform the method comprising the steps of: obtaining a desired final vehicle position relative to a current vehicle position; calculating, by one or more data processors, a target vehicle position based on the current vehicle position and the desired final vehicle position; calculating, by the one or more data processors, a road wheel angle command value based on the target vehicle position; determining, by the one or more data processors, a control signal based on the calculated road wheel command value; and providing the control signal to the vehicle steering controller. The 

Step 2A—Prong 2:  Practical Application-No
Claims 18 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
Claim 18 recites additional element of controller, and data processors. According to the specification, data processor(s) or controller(s) is/are identified as a general ‐purpose processor. Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “providing the control signal to a steering controller” is also directed to extra-solution activity of sending a signal. This step could also amount to mere data outputting which is a form of insignificant extra-solution activity, see MPEP2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.  

Step 2B: Inventive Concept-No
Claims 18 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Dependent Claims 2-9, 11-17 and 19 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. Therefore, Claims 2-9, 11-17 and 19 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0052450) (hereinafter Chan) in view of Moshchuk et al. (US 2018/0354513, this reference is from IDS, filed on 09/10/2019) (hereinafter Moshchuk).

Claim 1.   Chan teaches a method for providing low speed lateral steering control for an autonomously driven or semi-autonomously driven vehicle, the method comprising:
obtaining a desired final vehicle position relative to a current vehicle position (See Para. [0031], [discloses “obtains a measurement that indicates a current approach position of the vehicle based on the current position and alignment of the vehicle and/or target location of the wireless charging station”);
calculating, by one or more data processors, a target vehicle position based on the current vehicle position and the desired final vehicle position (See Para. [0037], discloses “target position based on the current position and the target location of wireless charging pad”. Examiner notes that Chan teaches general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan to predict same result as claimed for vehicle alignment relative to the target location and/or charging pad);
Nevertheless, Chan does not teach, calculating, by the one or more data processors, a road wheel angle command value based on the target vehicle position;
determining, by the one or more data processors, a control signal based on the calculated road wheel command value; and 
providing the control signal to a steering controller.
However, in the same field of endeavor, Moshchuk teaches, calculating, by the one or more data processors, a road wheel angle command value based on the target vehicle position (See Para. [0030], “determine an optimal road wheel angle command”, and/or [0041], “calculate steering angle);
determining, by the one or more data processors, a control signal based on the calculated road wheel command value (See Para. [0010], “determine an optimal steering control signal using the road wheel angle”, and/or see Para. [0033], “a control input command to be sent to one or more actuators of a lane centering system to control vehicle steering”); and
providing the control signal to a steering controller (See Para. [0010], [0082]-[0083, “provide the control signal to the steering system”, and/or Para. [0033], “vehicle, a control input command to be sent to control vehicle steering”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to incorporate the feature in order to provide a wide range of assistance in keeping the vehicle within the driving lane under a number of possible and varied circumstances.

Claim 2.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 1, wherein the desired final vehicle position includes longitudinal position, lateral position, and heading (See Chan, at least Para. [0028], [0032], [0037], Fig. 5, discloses “lateral and longitudinal position of the vehicle”, and see Fig. 2 discloses heading of the vehicle to the charging pad 108).

Claim 3.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 2, wherein the target vehicle position is a point along a line that passes through the desired final vehicle longitudinal position and the desired final vehicle lateral position at an angle represented by the desired final vehicle heading (See Chan Para. [0031], [0033], disclose “the approach position of the vehicle relative to the target location of the charging station (task 402)”, same as claimed).

Claim 4.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 3, wherein the target vehicle position is at a predetermined fixed distance from the current vehicle position (See Chan, at least Para. [0034], [0037], discloses “a threshold distance from the intended target position”).

Claim 5.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 1, wherein the desired final vehicle position is obtained from data received from a camera (See Chan, Para. [0031], discloses “The position data could be received from a sensor system (see FIG. 2), wherein the sensor system could be implemented using imaging technology [construed as camera]”).

Claim 6.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 1, wherein the desired final vehicle position is obtained from data received from a GPS system (See Chan, Para. [0031], discloses “The position data could be received from a sensor system (see FIG. 2), wherein the sensor system could be implemented using GPS technology”, same as claimed).

Claim 7.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 1, wherein the desired final vehicle position is a location of a ground-mounted wireless charging pad (See Chan, at least Para. [0021], [0022], discloses “The charging pad is usually located on the ground and the charging pad at a target location”).

Claim 8.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 1, wherein the steps of:
obtaining the desired final vehicle position relative to the current vehicle position (See Chan, Para. [0031], [discloses “obtains a measurement that indicates a current approach position of the vehicle based on the current position and alignment of the vehicle and/or target location of the wireless charging station”);
calculating, by the one or more data processors, the target vehicle position based on the current vehicle position and the desired final vehicle position (See Chan, Para. [0037], discloses “target position based on the current position and the target location of wireless charging pad”. Examiner notes that Chan teaches general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to predict same result as claimed for vehicle alignment relative to the target location and/or charging pad);
calculating, by the one or more data processors, the road wheel angle command value based on the target vehicle position (See Moshchuk, See Para. [0030], “determine an optimal road wheel angle command”, and/or [0041], “calculate steering angle);
determining, by the one or more data processors, the control signal based on the calculated road wheel command value (See Moshchuk, Para. [0010], “determine an optimal steering control signal using the road wheel angle”, and/or see Para. [0033], “a control input command to be sent to one or more actuators of a lane centering system to control vehicle steering”); and 
providing the control signal to the steering controller (See Moshchuk, Para. [0010], [0082]-[0083, “provide the control signal to the steering system”, and/or Para. [0033], “vehicle, a control input command to be sent to control vehicle steering); 
are repeated at a predetermined update rate (See Chan, Para. [0046], “the process 400 may be performed in a continuously updated manner”).
The examiner notes that the prior arts, Chan and Moshchuk discloses all the requirements of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to predict the claimed feature for executing an automatic steering control to navigate the vehicle to a charging pad and/or a target position for wireless charging.

Claim 9.    The teaching of Chan as modified by the teaching of Moshchuk teaches the method of claim 8, wherein the control signal is determined without explicit determination of a path from the current vehicle position to the desired final vehicle position (See Moshchuk, Para. [0010], “determine an optimal steering control signal using the road wheel angle and the steering control goal”. Examiner’s Note: Moshchuk teaches general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to determine control signal to minimize a path tracking error between the current vehicle path and the planned vehicle path).

Claim 10.    Chan teaches an automotive vehicle (See Fig. 1, Vehicle 102), comprising: 
a steering system (See Para. [0026], “a steering wheel of the vehicle 102”); and
a controller (See Para. [0042], “The processor device 812 is capable of executing the processor-executable instructions stored in the computer-readable storage media 816, wherein the instructions cause the control module 806 to perform the various processes, operations, and functions described above”); 
the controller configured to:
obtain a desired final vehicle position relative to a current vehicle position (See Para. [0031], [discloses “obtains a measurement that indicates a current approach position of the vehicle based on the current position and alignment of the vehicle and/or target location of the wireless charging station”);
calculate, by one or more data processors, a target vehicle position based on the current vehicle position and the desired final vehicle position (See Para. [0037], discloses “target position based on the current position and the target location of wireless charging pad”. Examiner notes that Chan teaches general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan to predict same result as claimed for vehicle alignment relative to the target location and/or charging pad);
Chan teaches a controller but he does not explicitly spell out wherein the controller is electrically connected to the steering system; 
the controller configured to: calculate by the one or more data processors, a road wheel angle command value based on the target vehicle position;
determine, by the one or more data processors, a control signal based on the calculated road wheel command value; and provide the control signal to the steering system. Furthermore, Chan teaches a controller but he does not explicitly spell out wherein the controller is electrically connected to the steering system.
However, in the same field of endeavor, Moshchuk teaches, a controller electrically connected to the steering system (See Para. [0010], “a controller electrically connected to the steering system”); 
calculate by the one or more data processors, a road wheel angle command value based on the target vehicle position (See Para. [0030], “determine an optimal road wheel angle command”, and/or [0041], “calculate steering angle);
determine, by the one or more data processors, a control signal based on the calculated road wheel command value (See Para. [0010], “determine an optimal steering control signal using the road wheel angle”, and/or see Para. [0033], “a control input command to be sent to one or more actuators of a lane centering system to control vehicle steering”); and 
See Para. [0010], [0082]-[0083, “provide the control signal to the steering system”, and/or Para. [0033], “vehicle, a control input command to be sent to control vehicle steering”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to incorporate the feature in order to provide a wide range of assistance in keeping the vehicle within the driving lane under a number of possible and varied circumstances.

Claim 11.    The teaching of Chan as modified by the teaching of Moshchuk teaches the automotive vehicle of claim 10, wherein the desired final vehicle position includes longitudinal position, lateral position, and heading (See Chan, at least Para. [0028], [0032], [0037], Fig. 5, discloses “lateral and longitudinal position of the vehicle”, and see Fig. 2 discloses heading of the vehicle to the charging pad 108).

Claim 12.    The automotive vehicle of claim 11, wherein the target vehicle position is a point along a line that passes through the desired final vehicle longitudinal position and the desired final vehicle lateral position at an angle represented by the desired final vehicle heading (See Chan Para. [0031], [0033], disclose “the approach position of the vehicle relative to the target location of the charging station (task 402)”, same as claimed).

See Chan, at least Para. [0034], [0037], discloses “a threshold distance from the intended target position”).

Claim 14.    The automotive vehicle of claim 10, wherein the desired final vehicle position is obtained from data received from a camera (See Chan, Para. [0031], discloses “The position data could be received from a sensor system (see FIG. 2), wherein the sensor system could be implemented using imaging technology [construed as camera]”).

Claim 15.    The automotive vehicle of claim 10, wherein the desired final vehicle position is obtained from data received from a GPS system (See Chan, Para. [0031], discloses “The position data could be received from a sensor system (see FIG. 2), wherein the sensor system could be implemented using GPS technology”, same as claimed).

Claim 16.    The automotive vehicle of claim 10, wherein the desired final vehicle position is a location of a ground-mounted wireless charging pad (See Chan, at least Para. [0021], [0022], discloses “The charging pad is usually located on the ground and the charging pad at a target location”).

See Moshchuk, Para. [0010], “determine an optimal steering control signal using the road wheel angle and the steering control goal”. Examiner’s Note: Moshchuk teaches general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to determine control signal to minimize a path tracking error between the current vehicle path and the planned vehicle path).

Claim 18.    Chan teaches a controller for use in an automotive vehicle having a steering controller, the controller comprising a processor and a non-transitory computer-readable medium containing instructions that, when executed, perform the method (See Para. [0007], [0041], discloses “control module, processor device and a computer readable storage media having processor-executable instructions capable of performing a method that determines a current approach position of a vehicle relative to a target location of a wireless charging station”) comprising the steps of:
obtaining a desired final vehicle position relative to a current vehicle position (See Para. [0031], [discloses “obtains a measurement that indicates a current approach position of the vehicle based on the current position and alignment of the vehicle and/or target location of the wireless charging station”);
calculating, by one or more data processors, a target vehicle position based on the current vehicle position and the desired final vehicle position (See Para. [0037], discloses “target position based on the current position and the target location of wireless charging pad”. Examiner notes that Chan teaches general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan to predict same result as claimed for vehicle alignment relative to the target location and/or charging pad);
Nevertheless, Chan does not teach, calculating, by the one or more data processors, a road wheel angle command value based on the target vehicle position;
determining, by the one or more data processors, a control signal based on the calculated road wheel command value; and 
providing the control signal to a steering controller.
However, in the same field of endeavor, Moshchuk teaches, calculating, by the one or more data processors, a road wheel angle command value based on the target vehicle position (See Para. [0030], “determine an optimal road wheel angle command”, and/or [0041], “calculate steering angle);
determining, by the one or more data processors, a control signal based on the calculated road wheel command value (See Para. [0010], “determine an optimal steering control signal using the road wheel angle”, and/or see Para. [0033], “a control input command to be sent to one or more actuators of a lane centering system to control vehicle steering”); and
providing the control signal to a steering controller (See Para. [0010], [0082]-[0083, “provide the control signal to the steering system”, and/or Para. [0033], “vehicle, a control input command to be sent to control vehicle steering”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to incorporate the feature in order to provide a wide range of assistance in keeping the vehicle within the driving lane under a number of possible and varied circumstances.

Claim 19. The teaching of Chan as modified by the teaching of Moshchuk teaches the controller of claim 18, wherein the control signal is determined without explicit determination of a path from the current vehicle position to the desired final vehicle position (See Moshchuk, Para. [0010], “determine an optimal steering control signal using the road wheel angle and the steering control goal”. Examiner’s Note: Moshchuk teaches general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chan with the teaching of Moshchuk to determine control signal to minimize a path tracking error between the current vehicle path and the planned vehicle path).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664